We think a reasonable man could not reasonably suppose that the iron rod, appearing as it did, and situated as it was, had been placed in the pole *Page 618 
as a substitute for a spike, or that there was any invitation to mount or descend thereon.
The judgment of the Appellate Division and that of the Trial Term should be reversed and the complaint dismissed, with costs in all courts.
HISCOCK, Ch. J., CARDOZO, POUND and McLAUGHLIN, JJ., concur; CRANE, ANDREWS and LEHMAN, JJ., dissent.
Judgment reversed, etc.